ORDER

WHEREAS certiorari was issued to the Court of Special Appeals in the above entitled case in order to determine a question relating to the scope of appellate review on immediate appeal from an order waiving juvenile jurisdiction authorized by Md. Code (1974,1980 Repl. Vol.), § 3-817 (f) of the Courts and Judicial Proceedings Article, and
WHEREAS Ch. 792 of the Acts of 1982, § 3-817 (f) was amended, effective July 1, 1982, to delete the provision for immediate appeal and to make orders waiving juvenile jurisdiction interlocutory.
NOW, therefore, the issue presented in this case no longer having prospective importance, it is this 9th day of June, 1982,
*609ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari heretofore granted in the above captioned matter be, and the same is hereby, dismissed with costs.